          Case 5:18-cv-00555-XR Document 103 Filed 07/12/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                                   §
 FRED CURNOW and KATHLEEN
                                                   §
 CURNOW,
                                                   §
                                                   §
         Plaintiffs,
                                                   §    Civil Action No. 5:19-CV-805-XR
                                                   §
 v.
                                                   §
                                                   §
 UNITED STATES OF AMERICA,
                                                   §
                                                   §
         Defendant.
                                                   §

                                               ORDER

       On this day the Court considered the status of this case. Federal Rule of Civil Procedure

42(a) provides that if actions “involve a common question of law or fact,” the court may

“consolidate the actions” or “issue any other order to avoid unnecessary cost or delay.” FED. R.

CIV. P. 42(a). The decision to consolidate actions under Rule 42(a) is “entirely within the

discretion of the district court as it seeks to promote the administration of justice.” Gentry v. Smith,

487 F.2d 571, 581 (5th Cir. 1973).

       Many cases stemming from the Sutherland Springs shooting of November 5, 2017, have

already been consolidated, with 5:18-CV-555-XR being the lead case, because they share common

questions of law and fact. This case shares the same common questions of law and fact as the

consolidated cases. Accordingly, it is ORDERED that this case, 5:19-CV-805-XR, is consolidated

with the lead case, 5:18-CV-555-XR.

       It is so ORDERED.
  Case 5:18-cv-00555-XR Document 103 Filed 07/12/19 Page 2 of 2



SIGNED this 12th day of July, 2019.




                            XAVIER RODRIGUEZ
                            UNITED STATES DISTRICT JUDGE
